28 N.Y.2d 702 (1971)
In the Matter of John Casey et al., Appellants,
v.
Martin P. Catherwood, as Industrial Commissioner of the State of New York, Respondent, and New York State Thruway Authority, Intervenor-Respondent.
Court of Appeals of the State of New York.
Argued February 17, 1971.
Decided March 3, 1971.
Michael A. Buonora for appellants.
Louis J. Lefkowitz, Attorney-General (Philip Weinberg and Samuel A. Hirshowitz of counsel), for respondent.
Norbert L. Noel and Theodore H. Kline for intervenor-respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs; no opinion.